Name: Decision No 1/81 of the EEC-Lebanon Cooperation Council of 20 October 1981 replacing the unit of account by the ECU in the Protocol on the definition of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic
 Type: Decision
 Subject Matter: monetary economics;  executive power and public service;  monetary relations;  international affairs;  Asia and Oceania;  international trade
 Date Published: 1981-12-12

 Avis juridique important|21981D1212(02)Decision No 1/81 of the EEC-Lebanon Cooperation Council of 20 October 1981 replacing the unit of account by the ECU in the Protocol on the definition of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese Republic Official Journal L 357 , 12/12/1981 P. 0004 Finnish special edition: Chapter 11 Volume 10 P. 0081 Swedish special edition: Chapter 11 Volume 10 P. 0081 DECISION No 1181 OF THE EEC-LEBANON COOPERATION COUNCIL of 20 October 1981 replacing the unit of account by the ECU in the Protocol on the definition of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Lebanese RepublicTHE COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Lebanese Republic, and in particular Title I thereof, Having regard to the Protocol concerning the definition of the concept of 'originating products', and methods of administrative cooperation, hereinafter called 'the Protocol', and in particular Articles 6 (1) and 25 thereof, Whereas, since the unit of account is not to the current international monetary situation, it is necessary to find an alternative so as to continue to have a common value basis for determining when forms EUR. 2 may be used instead of movement certificates EUR. 1 and when no documentary evidence of origin is required; Whereas the European Communities introduced the ECU as from 1 January 1981; Whereas it is convenient to use the ECU to serve as a common value basis; Whereas, for administrative and commercial reasons, the common value basis must remain fixed for periods of at least two years; whereas the ECU to be used must in consequence be exceptionally fixed at a base date to be updated every two years, HAS DECIDED AS FOLLOWS: Article 1 The Protocol shall be amended as follows: 1. In the second subparagraph of Article 6 (1), the amount '1 000 units of account' shall be replaced by '1 620 ECU'. 2. In Article 6 (1), the third subparagraph shall be deleted and the following inserted: 'Up to and including 30 April 1983 the ECU to be used in any given national currency of a Member State of the Community shall be the equivalent in - that national currency of the' ECU as at 1 October 1980. For each successive period of two years it shall be the equivalent in that national currency of the ECU as at the first working day in October in the year immediately preceding that two-year period. Revised amounts replacing the amounts expressed in ECU in this Article and in Article 17(2) may be introduced by the Community at the beginning of any successive two-year period, if necessary, and shall be notified by the Community to the Customs Cooperation Committee not later than one month before they come into force. These amounts shall be, in any event, such as to ensure that the value of the limits as expressed in the currency of any Member State shall not decline. If the goods are invoiced in the currency of another Member State of the Community, the importing Member State shall recognize the amount notified by the Member State concerned.' 3. In Article 17 (2), the amounts '60 units of account' and '200 units of account' shall be replaced by '105 ECU' and '325 ECU' respectively. Article 2 This Decision shall enter into force on 1 January 1982. Done at Brussels, 20 October 1981. For the Cooperation Council The President Michael BUTLER